                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 BRIAN PALUCH, et al.                              CIVIL ACTION

                      v.                           NO. 18-4765

 W AKEFERN FOOD CORP., et al


                                            ORDER

       AND NOW, this 27th day of February 2019, upon considering Plaintiffs' Motion for

voluntary dismissal (ECF Doc. No. 52) and Responses from Wabash National Corporation and

Third Party Defendant Northeast Fleet Service, Inc. (ECF Doc. Nos. 60, 61), following our

February 19, 2019 conference with all counsel during which Defendants Wakefern Food Corp.

and Whiting Door Manufacturing Corporation did not oppose voluntary dismissal, Defendant

Wabash National Corporation's Motion to amend to add claims (ECF Doc. No. 53), Plaintiffs'

Motion to Amend to add a non-diverse defendant (ECF Doc. No. 54), and finding Plaintiffs are

now pursuing claims against a non-diverse defendant arising from the same incident involving the

same personal injuries in state court against parties who could bring all potentially responsible

before one state court, and for reasons in the accompanying Memorandum, it is ORDERED:

       1.      We grant Plaintiffs' Motion to voluntarily dismiss (ECF Doc. No. 52);

       2.      We deny Wabash National Corporation's Motion to amend (ECF Doc. No. 53) to

add claims without prejudice to seek remedies in state court;

       3.      We deny Plaintiffs' Motion to amend (ECF Doc. No. 54) as moot; and,

       4.      The Clerk of Court shall close this case.
